Case 20-10343-LSS Doc 4682 Filed 05/18/21 Page1of4

BSA Bankruptcy Case
824 Market Street, 6'" Floor

Wilmington, DE 19801

Dear Honorable Justice Lauri Selber Silverstein,

I’m compelled to write you this letter due to the decades of emotional trauma
which | have had to endure. I’m not a proficient writer, however | feel this
correspondence is of the upmost importance. This is about the magnitude and
impact of the sexual abuse which | have carried with me for decades. | will
attempt to give you a brief history of how this trauma has haunted and affected
me for my entire life.

Like many other children raised in the United States, I’ve sadly had a tumultuous
upbringing. Mine was filled with divorce, abandonment, alcoholism and abuse,
both emotional and physical. | felt trapped in a life which left me with a lot of
emotional scars and hurt. | remember watching different television programs
wishing that one of those television Dads could be mine.

Finally, | was given the opportunity to join the Boys Scouts. | began as a Weblo
and soon aged up into the Boy Scouts of America. | really enjoyed and loved the
Weblos. Besides the camaraderie of my fellow Scouts, the crafts and outings, |
finally felt | had adults in my life that actually cared about my welfare.
Unfortunately, it was but a short lived illusion.

! remember being both excited and proud to join the BSA. | felt this would
successfully propel me into a honorable and successful adult. | proudly put on my
green Boy Scout uniform, in which | earned and displayed the many badges | have
earned. The first true accolade/recognition | had ever received for my hard work
and efforts. | was on top of the world, | had purpose and felt like | mattered.
Case 20-10343-LSS Doc 4682 Filed 05/18/21 Page 2of4

Not long after joining the BSA my troop went out on an overnight outing of
camping and hiking and this is when the series of events starting happening. The
troop hastily erected the tent which it ended up collapsing, | was tired and scared
and felt very vulnerable. | tried hiding out in my sleeping bag from the frigid
winds whipping around and refused to go outside and fix the crumpled tent.
Finally the Scout Master invited me into his to warm up. | had no idea he was a
predator and was completely unprepared for the events that happen next. At first

at his touch. | started crying even harder and that seemed to upset him further
and he got madder. He called me a baby and sissy as (my Dad used to do). Then

    
    

anyone after that for a very long time and to this day | still have trust issues. | left
the scouts shortly after that and my life began quickly spinning out of control. |
began sneaking booze from my father’s liquor cabinet and openly disobeying him.
He would beat me and started feeling | deserve it. This began several years of
bouncing back and forth between my parents.

One hundred and seventeen days after my 18" birthday | sexually assaulted a
neighborhood girl | was acquainted with and ended going to prison and going
back and forth for the rest of my life. That one incident changed my outlook
towards humanity for decades, | dared not tell anyone because | couldn’t deal
with the humility and criticism. | have spent 40 years living with this and it has
affected me and everyone | loved. Nobody ever understood why | had gone so
wayward.

Today | still struggling with those memories but | have learned many coping skills,
which eleviate those traumas. As a sex-offender ( 43 years ago) and am forced to
register as a sex offender with many restrictions. I’m not a child molester and am
very angry that | was a victim of that crime and he has gotten away with it.
 

Case 20-10343-LSS Doc 4682 Filed 05/18/21 Page 3of4

Thank you for taking the time to hear my story. | know how many other people
like me have suffered and many experienced worse fates. But it just never goes
away. It stays with you your entire life. It has affected everyone around me and

is partly responsible for my past poor decision. Please your Honor, give us justice.

Sincerely,

ad Vay 13g gOq:
£UNON ASL dames sia
wegyanva sn

d3 1g

 
~~

i

of FedEx Express® shippina label here,

ACTWGT: 0.15 LB
cad: 6991592/SSFO2201

BILL CREDIT CARD

 

 

ATTN: HONORABLE LAURI SILVERSTEIN
824 MARKET ST

6TH FLOOR

WILMINGTON DE 19801

00} 000 — Gpo0 REF:
PO: DEPT:

OU UMMA MOMV ODO CQ0 100 UIN OU MAG OVO UD OU .
| i Fed Ex,

' i Expreet |

22/00 AYA, ABH Spas 4629S) # Wed

   

i
a
;
|

a TRU EES ARN

TUE — 18 MAY 4:30P
TA 7872 6974 7349 STANDARD OERNGHT Q

XB ZWIA wus PHL

aint

J277921043 491 uv..

 

 
